Allow me at
the outset to join others who have warmly
congratulated you, Sir, on your election to the
presidency of the General Assembly at this session. I
wish you every success in your important undertaking,
which will enjoy the full support of the Romanian
delegation.
For some years now, this great worldwide
gathering has opened in the wake of deadly terrorist
attacks that require us to respond as one to voice strong
condemnation of all terrorist acts and a commitment to
contributing ever more energetically to the affirmation
of effective multilateralism that will make global
action increasingly effectual.
In that context, I cannot fail briefly to address the
issue of the struggle against terrorism, which is more
urgent today than ever before. Since September 2001,
the level of violence of acts of terrorism — perpetrated
in the name of ideological, territorial, religious or
ethnic differences and incompatibilities — has risen
dramatically.
At the same time, the very nature of terrorist acts
has changed. The complexity and scale of such
barbarism, claiming the lives of hundreds or even
thousands of innocent victims — often children, as in
the recent incident in Beslan — are indescribably grim
and represent immense challenges. Yet another factor
is at play in all this: the increase in the number of
terrorist acts. In such conditions, the struggle against
that scourge — whose implications are not only
immediate, but also complex and global in nature — is
an urgent and ongoing obligation for all States.
Romania promptly and meaningfully joined the
anti-terrorism campaign and has demonstrated its
resolve to contribute to eradicating it. We believe,
however, that the struggle to end terrorism must also
address its underlying causes, including poverty, and
must not be used as a pretext for flouting or violating
human rights. If that were to occur, we would be
playing into the hands of the perpetrators of terrorist
acts, who not only seek loss of life and devastation, but
strive above all to destroy symbols and values. On the
other hand, promoting respect for human rights and
democratic values is the only way to eliminate such
manifestations of hatred and violence.
The nature and, above all, the inherent dangers of
the current international context make the development
of cooperation among all kinds of international actors,
2

State and non-State alike, increasingly urgent. As an
Organization that is universal by vocation and in
legitimacy, the United Nations must fully assume its
role as the driving force behind efforts to adapt to
changes in the international environment. In an
interdependent world, no single State is safe from such
dangers or from threats to international peace and
security, including terrorism, the proliferation of
weapons of mass destruction, the increasing number of
States affected by instability, the growth of global
disparities, humanitarian crises, ethnic wars and intra-
State wars.
Managing such risks requires a comprehensive
and coherent approach on the part of the United
Nations, including through the promotion of preventive
political and diplomatic measures, such as the
strengthening of international treaties and conventions
on combating terrorism and the non-proliferation of
weapons of mass destruction; efforts to make
international export control regimes and specialized
international structures more effective; and, in extreme
cases, recourse to coercive measures, in accordance
with the United Nations Charter.
Our Organization has one strong and complex
tool at its disposal in meeting such challenges. I refer
to the Security Council, in which Romania is striving
to make a real contribution to the maintenance of
international peace and security and the establishment
of a world climate of stability, with particular emphasis
on fighting terrorism, preventing conflicts and
humanitarian crisis situations, maintaining the unity of
Council members and supporting consensus solutions,
and encouraging cooperation on stabilization between
the United Nations and regional organizations. With
respect to that last issue, I would note that Romania
has been and continues to be interested in cooperation
between the global Organization and the regional and
subregional pillars. Given the current international
context, that is of major importance.
(spoke in English)
The need to speed up the reform of the United
Nations is more urgent than ever. The series of
challenges, more or less new, that the Organization has
to face in the twenty-first century make its reform a
priority if its structures and working methods are to
adapt to the present realities. The terms of reference
continue to be efficiency, adaptability and progress.
Romania looks forward to the recommendations of the
Secretary-General on the report of the eminent persons
so that we may embrace, together with other States, a
collective effort that cannot afford delay.
We hope that the sixtieth anniversary of the
Organization’s establishment will mark significant
progress in the process of adapting the United Nations
to the new challenges, and especially the Security
Council, the essential body in the management of
world peace and stability. Our relation to that organ, as
a non-permanent member, increases our conviction that
a new configuration, closely reflecting current realities
by increasing the number of permanent and non-
permanent seats, will consolidate the representative
profile of the Security Council and thus its authority
and efficiency.
I cannot ignore another aspect of our
contemporary world. Both a source of challenges and a
most generous framework for opportunities, the
phenomenon of globalization is unavoidable and
affects us all. Given its nature, the United Nations is
ideally placed to manage the phenomenon, particularly
by correcting its consequences.
In that context, Romania fully embraces the
Global Compact Initiative of our Secretary-General,
which needs support and strengthening. All Member
States must promote regional and transcontinental
integration as vehicles and instruments of a harnessed
globalization. In this case, the European Union stands
as a success story, since it acts as a vector not only of
economic integration, but also of democratic values
and human rights. The United Nations has to try to find
ways to adjust the rules of the world market in order to
diminish, in the medium and long terms, the big gaps
that exist between the rich countries and the poor.
Another priority in our efforts to harness
globalization is the need to enhance coordination
among the specialized agencies and institutions of the
United Nations system in their work to ensure the
diffusion of information technology at a lower cost. We
need to show more determination in our attempts to
decrease the gaps in this field, and to guarantee the
evolution of less developed countries from a state of
marginalization to one catalysed by knowledge-based
development.
Allow me to turn now to another essential factor
for a better future, one that Secretary-General Kofi
Annan also underlined in his introductory speech —
the rule of law. The validity of the principles of the
3

Charter of the United Nations have not only withstood
the test of time, but they have also been reaffirmed by
a whole new network of international agreements,
mandatory standards and norms of action to which
States have voluntarily acceded, mechanisms for the
peaceful settlement of disputes and monitoring
commitments.
As a proof of our faith in the international law
system, Romania appealed this year for the first time to
the International Court of Justice — the main judicial
body of the United Nations — to resolve a question of
maritime delimitation. Romania also appealed to an
international investigation commission to solve the
case of an infrastructure works project with cross-
border impact on the Bistroe Channel in the Danube
Delta. Our appeal concerns the need for close
collaboration in order to protect a unique and fragile
place, a UNESCO world heritage site.
Our efforts towards an effective multilateralism
also involve us in other major issues on the United
Nations agenda. Romania has promptly joined, and
substantially contributed to, international efforts for the
stabilization and reconstruction of Afghanistan and
Iraq, in keeping with its long history of participation in
United Nations peacekeeping operations and the
provision of assistance in post-conflict phases.
The global vocation and aspirations of my
country are closely related to its European destiny. The
focus of Romanian diplomacy is therefore oriented
towards the democratic stabilization of our
neighbouring region and its effective connection to a
united Europe. For too long that region has been
affected by wars and all kinds of tensions, often acute
ones. Under such circumstances, Romania can only
support, alongside all of Europe, a boost to democracy,
economic development and a long-lasting stabilization
of the countries in the region.
At the same time, Romania is ready to contribute
to the stability and development of all countries in the
Black Sea region. We hope to turn this strategic area —
with its close connections to other regions of immense
potential, including the Mediterranean Basin, the
Caucasus, Central Asia and the Middle East — into a
cooperation and security zone.
I cannot conclude without making a brief
reference to another theme to which Romania attaches
particular importance. My country strongly supports
concerted action to prevent the proliferation of
weapons of mass destruction. In an international
context that is often volatile and defined by a growing
complexity and increased interdependence, we cannot
ignore the necessity for immediate action, using the
means offered by our global Organization, in particular
the Security Council Committee established pursuant
to resolution 1540 (2004).